DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2022 has been entered.
Response to Amendment
The amendments to the claims filed on 26 May 2022 have been entered. Claims 1, 3-8, and 10 remain pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein sintering comprises a plateau time equal to or smaller than 20 hours.” It is unclear whether the sintering claimed refers to each individual sintering step such or the combination of the two sintering steps. In the former case, each sintering step would be required to be equal to or smaller than 20 hours. In the latter, the combined sintering time between the two steps is required to be equal to or smaller than 20 hours. 
In light of [0043]-[0044] of the instant specification, it appears that the Applicant intends the latter case such that the total combined sintering time is equal to or smaller than 20 hours and the claim will be interpreted as such for the purposes of prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Electrochemistry Communications 10 (2008) 497-501) (hereinafter referred to as Kim) (provided in IDS filed by Applicant on 30 January 2020) in view of Ito et al. (US 20180212233 A1) in view of Kim, Eom et al. (Electronic Materials Letters, Vol. 8, No. 2 (2012), pp. 209-213) (hereinafter referred to as Eom) in view of Kanamura et al. (US 2011/0053000 A1) in view of Norihiko et al. (KR 2017/0036793 A) (references herein made with respect to English Machine Translation).

Regarding claim 1, Kim teaches a method for synthesizing ATi2(PS4)3 where A can be Li, Na, or Ag (Abstract). The method comprises mixing stoichiometric amounts of Li2S (alternatively Na2S, Ag2S), P2S5, and TiS2 and placing the mixture inside a pre-dried quartz tube inside an argon glove box where it is sealed under vacuum (pg. 497, 2.1 Synthesis). In the embodiment where A= Li, a carbon-coated quartz tube was used. The sealed tube and contents were heated to 750⁰C within 20 hours and then maintained at 750⁰C for 10 hours. The mixture was then cooled to 400⁰C within 20 hours and quenched to room temperature (pg. 497, 2.1 Synthesis). 
Kim additionally discloses XRD data corresponding with NaTi2(PS4)3 and LiTi2(PS4)3, using CuKα radiation that indexes to a hexagonal structure with the space group P6cc (Fig. 1, [pg. 499, col. 2]). In particular, the compounds show two peaks at approximately 2θ = 15° and a peak at 16° which read on the instant peaks of 15.08° (±0.50°), 15.28° (±0.50°), and 15.92° (+0.50°), respectively. Additionally a peak at approximately 17.5° reads on the instant peak 17.5° (+0.50°), a peak at approximately 18.5° reads on the instant peak 18.24° (+0.50°), a peak at approximately 20.5° reads on the instant peak 20.30° (+0.50°), a peak at approximately 23.5° reads on the instant peak 23.44° (+0.50°), a peak at approximately 24.5° reads on the instant peak 24.48° (+0.50°), and a peak at approximately 26.5° reads on the instant peak 26.66° (+0.50°).
Kim fails to disclose wherein the method comprises a pressing step before the sintering step.
Ito discloses a solid sulfide electrolyte material [0023] comprising Li2S, P2S5, and LiCl as precursor powders [0126]. Ito teaches that the electrolyte is prepared by mechanically milling the powder at a rotation rate of 380 rpm followed by a pressing step (at a pressure of about 400 MPa/cm2) to form a pellet for heat treatment [0127]. The pellet formed had a diameter of about 13 mm and a thickness about 0.8 mm [0127].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Kim such that the powder mixture of Li2S, P2S5, and TiS2 was subject to a pressing step prior to the sintering step, as taught by Ito, with a reasonable expectation of success in providing a suitable ceramic sulfide solid electrolyte material.
Modified Kim fails to disclose a grinding, pressing, and sintering step following the first mixing, pressing, and sintering steps. Modified Kim additionally fails to disclose wherein sintering may occur under a partial pressure of sulfur.
Eom discloses that Li2S-P2S5 glass-ceramic solid electrolytes are promising due to their high ionic conductivity and electrochemical stability, but that they require further enhancement of the ionic conductivity when compared to liquid electrolytes (pg. 209, col. 1). Eom further discloses a two-step heat treatment process that enhances the ionic conductivity of a 78Li2S•22P2S5 glass-ceramic (pg. 209, col. 2). Specifically, the method comprises a high energy mechanical milling process in which reagent-grade Li2S and P2S5 are milled to form a glass sample and sealed in an Al pan. The pan was heated to temperatures of 150⁰C-180⁰C and then held for 20 minutes to promote nucleation and then the pan was heated again to 230⁰C for crystallization (pg. 210, col. 1).
 Eom further discloses that, based on a differential thermal analysis (DTA), an exemplary embodiment of the method above includes a first heating step at 160⁰C for 30 minutes to promote a high nucleation rate and a second heating step at 230⁰C for 3 hours after the nucleation step. This embodiment results in a higher crystallinity when compared to a single heat treatment step, which further results in a an enhanced conductivity of the glass-ceramic electrolyte (pg. 211, cols. 1-2). In a solid-state cell utilizing the 78Li2S•22P2S5 glass-ceramic, the capacity retention was improved, which Eom attributes to an improved homogenous distribution and close contact of the constituent particles (pg. 213, col. 1). Eom fails to disclose wherein the two-step heat-treatment method comprises an additional milling and pressing step between the heat treatment steps. Eom also fails to disclose wherein the heat treatment steps are performed under a partial pressure of sulfur.
Kanamura discloses a ceramic material with a pellet having a high density and satisfactory Li conduction suitable for use as a solid-state electrolyte [0008]-[0009]. The method for producing the ceramic material starts with a preparation of a raw material powder comprising a Li constituent, a La constituent, a Zr constituent, and an Al constituent [0043]. The constituents are mixed via preparation methods well known in the synthesis of ceramic powders (e.g. using a ball mill) to homogeneously mix the constituents [0052]. The mixed raw material is then subject to a first heat treatment step under an oxygen-containing or inert atmosphere at a temperature ranging from 850⁰C to 1150⁰C [0061]. The heat treatment may additionally comprise a second heat treatment at a higher temperature to allow the ceramic powder to obtain a more homogeneous state and thus producing a sintered body of a better quality [0061]. Kanamura teaches that when performing a heat treatment with such a plurality of steps, it is preferable to knead/grind after each heating step using a ball mill and the like to achieve a more homogeneous crystal phase [0061]. In one embodiment, Kanamura discloses that the raw material is subject to a first heat treatment step at 900⁰C for 6 hours and then subject to a vibrating mill and press-formed into a pellet [0097]. The pellet is then heated at 1000⁰C for 36 hours [0097].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Kim such that a second sintering step was included, as taught by Eom and Kanamura, with a second grinding and pressing step before the sintering step, as taught by Kanamura, with a reasonable expectation of success in providing a ceramic material having greater crystallinity with a suitably homogeneous distribution of the crystalline structure, further providing improved ionic conductivity in the ceramic material.
Modified Kim does not disclose wherein the sintering steps are performed under a partial pressure of sulfur.
Norihiko teaches firing (sintering) a sulfide ceramic component comprising Li2S, P2S5, and LiCl (page 5, paragraph 4) with the presence of sulfuric hydrogen gas (page 5, paragraph 11). The component is sealed and quenched under a vacuum in a quartz tube (page 5, paragraph 9) prior to sintering. Norihiko also teaches that sintering in the vacuum state, sulfur defects are likely to occur. Norihiko addresses this issue by firing with an additional source of sulfur via hydrogen sulfide gas (page 5, paragraph 11). The presence of additional sulfur gas allows for the production of almost no sulfur deficiency and lowers the electron conductivity, thereby improving battery characteristics (page 6, paragraphs 5). 
It would therefore be obvious for a person ordinarily skilled in the art prior to the effective filing date of the claimed invention to modify the method of Modified Kim to incorporate a source of sulfur via hydrogen sulfide gas to generate a partial pressure of sulfur during the sintering steps, as taught by Norihiko, with a reasonable expectation of success in achieving a desired minimization of sulfur deficiencies.
Modified Kim is silent with respect to sintering under specific partial pressures of sulfur. 
Norihiko teaches wherein the sulfur partial pressure is a result effective variable. Specifically, that the amount of sulfur deficiency in the electrolyte depends on the additional partial pressure of sulfur present during sintering (page 6, paragraphs 1-5). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See MPEP 2144.05(II). 
The examiner notes that the present specification does not contain any experiments or data showing criticality of the partial pressure ranges of sulfur. Therefore, it is the examiner’s position that the teachings of Norihiko, applying to the fabrication of sulfide solid electrolytes are applicable to Kim for the purpose of improving the sintered product as it would relate to relevant battery characteristics. Accordingly, it would have been obvious to one of ordinary skill in the art of the effective filing date of the invention to use a range of 200 Pa to 0.2 MPa in the sintering steps with a reasonable expectation of success to yield the predictable result of achieving a sintered sulfide ceramic component with minimized sulfur deficiencies.
Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP § 2144.05). Partial pressures are directly related to relative concentrations of elements in the gaseous form, so modifying a range of partial pressures of sulfur is essentially modifying a concentration of sulfur in the surrounding atmosphere.
Modified Kim therefore renders obvious the claim limitations “A method for producing a sintered component wherein the component is a solid electrolyte and/or an electrode comprising sulfur for an all-solid state battery, the method comprising:
	mixing powders to obtain a powder mixture, at least one of the powders comprising sulfur;
	pressing the powder mixture to form a component;
	a first sintering step comprising sintering the component under a partial pressure of sulfur between 200 Pa and 0.2 MPa to obtain an intermediate product comprising sulfur;
	grinding the intermediate product to obtain a sintered powder;
	pressing the sintered powder; and
	a second sintering step comprising sintering the sintered powder under a partial pressure of sulfur of between 200 Pa and 0.2 MPa to obtain a sintered component,
	wherein the sintered component comprises LiTi2(PS4)3.”

Additionally, the claim limitation “wherein the sintered component consists of the sintered powder” is interpreted such that the sintered component is comprised of only the sintered powder with no additional additives. See MPEP 2111.03(II).
Modified Kim thus reads on said claim limitation because the sintered component of Modified Kim, LiTi2(PS4)3, manufactured via the method steps described above includes only compounds Li2S, TiS2, and P2S5 that form the sintered powder with no additional additives.

Furthermore, as mentioned previously, Kim teaches that the XRD data corresponding with LiTi2(PS4)3 and NaTi2(PS4)3 in the originally disclosed method of Kim corresponding with a hexagonal structure with the space group P6cc (Fig. 1, [pg. 499, col. 2]). 
Eom teaches that the XRD patterns of the 78Li2S•22P2S5 glass-ceramic produced via the one-step and two-step heat treatments display similar peaks, but that the peaks of the two-step heat treatment assigned to the thio-LISICON II analogue phase and Li2S crystal have a greater intensity, indicating a higher crystallinity (Fig. 2, [pg. 211, cols. 1-2]). 
It is therefore the examiner’s position that the XRD pattern of the LiTi2(PS4)3 formed via the method of Modified Kim reads on the claim limitation “wherein the sintered component exhibits the peaks in positions of 2θ = 15.08° (±0.50°), 15.28° (±0.50°), 15.92° (+0.50°), 17.5° (+0.50°), 18.24° (+0.50°), 20.30° (+0.50°), 23.44° (+0.50°), 24.48° (+0.50°), and 26.66° (+0.50°) in an X-ray diffraction measurement using CuKα line.”

Regarding claim 5, Modified Kim meets the limitations of the method for producing a sintered component of claim 1 as set forth above. Norihiko additionally discloses a method for generating the additional partial pressure of sulfur with a sulfur-containing gas, namely H2S (page 5, paragraph 10). Modified Kim therefore renders obvious the claim limitation “wherein the partial pressure of sulfur is due to a sulfur containing gas.”

Regarding claim 6, Modified Kim meets the limitations of the method for producing a sintered component of claim 1 as set forth above. As mentioned above, Kim discloses that the powders are mixed, but does not provide additional details regarding the mixing process
It would however be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to mix the powders via a mechanical milling step, as is well known in the art and taught by Ito, Eom, and Kanamura above, with a reasonable expectation of success in proving a suitably homogenized mixture. 
Modified Kim thus renders obvious the claim limitation “the method comprising a step of amorphizing the powder mixture so as to obtain an amorphized powder mixture” wherein forming a homogenized mixture through the mechanical milling discussed above is interpreted as an amorphizing step.

Regarding claims 7 and 8, Modified Kim meets the limitations of the method for producing a sintered component of claim 6 as set forth above. Kim teaches a single sintering temperature at 750⁰C for 20 hours or less (pg. 497, 2.1 Synthesis). Eom teaches that, in the two-step sintering process, a differential thermal analysis (DTA) may be performed to determine the optimal first temperature to promote nucleation followed by the optimal second temperature to promote crystallinity (pg. 210, col. 1). In the embodiment of Eom, the powder consisted solely of Li2S and P2S5 and the DTA resulted in a first heating step at 160⁰C for 30 minutes and a second heating step at 230⁰C for 3 hours after the nucleation step (pg. 210, col. 1). This embodiment results in a higher crystallinity when compared to a single heat treatment step, which further results in a an enhanced conductivity of the glass-ceramic electrolyte (pg. 211, cols. 1-2).
Eom therefore recognized wherein the temperatures for the two-step heat treatment are result-effective variables wherein the degree of crystallinity is highly dependent on the nucleation and crystallization temperatures. It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the temperatures of the sintering steps of Modified Kim, such as through a differential thermal analysis taught by Eom, to temperature less than 500⁰C, with a reasonable expectation of success in providing a highly crystalline sintered product with improved conductivity.
The Courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).
Regarding claim 7, Modified Kim thus renders obvious the claim limitation “wherein sintering comprises a sintering plateau temperature equal to or smaller than 500⁰C.”
Regarding claim 8, it would further be obvious to one of ordinary skill in the art to modify the sintering time of the first and second sintering steps of Modified Kim such that the total sintering comprises less than 20 hours, as taught by Kim and Eom, with a reasonable expectation of success in providing a suitably sintered component with improved crystallinity and conductivity. Modified Kim thus renders obvious the claim limitation “wherein sintering comprises a plateau time equal to or smaller than 20 hours.”

Regarding claim 10, Modified Kim meets the limitations of the method for producing a sintered component of claim 1 as set forth above. Ito teaches that the pressing step is performed at a pressure of 400 MPa/cm2 and that the pellet has a diameter of about 13 mm2 [0127]. Kanamura teaches that a suitable pressure for press-molding into a pellet is approximately 100 MPa [0097]. 
It would therefore be obvious, absent showings of criticality or unexpected results, for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pressing steps of Modified Kim such that they are performed at a pressure of 100 MPa, as taught by Kanamura, with a reasonable expectation of success in forming a suitably formed pellet for both sintering steps.
Modified Kim therefore reads on the claim limitation “wherein the component is pressed at a pressure equal to or greater than 25 MPa and equal to or smaller than 500 MPa.”


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Electrochemistry Communications 10 (2008) 497-501) (hereinafter referred to as Kim) in view of Ito et al. (US 20180212233 A1) in view of Kim, Eom et al. (Electronic Materials Letters, Vol. 8, No. 2 (2012), pp. 209-213) (hereinafter referred to as Eom) in view of Kanamura et al. (US 2011/0053000 A1) in view of Norihiko et al. (KR 2017/0036793 A) (references herein made with respect to English Machine Translation), as applied to claim 1 above, and further in view of Akagi et al. (JPH04193756A) (references herein made with respect to English Machine Translation).

Regarding claim 3, Modified Kim meets the limitations of the method for producing a sintered component as set forth above in claim 1. Modified Kim teaches the generation of a partial pressure of sulfur by introducing a sulfur-containing gas (Norihiko, page 5, paragraph 8). Modified Kim fails to teach evaporating solid sulfur to generate a partial pressure of sulfur.
Akagi teaches that, when sintering a powdered mixture for production of sulfide ceramics, there are safety hazards of using some sulfur-containing gases, like H2S, to generate a partial pressure of sulfur (page 2, lines 20-22). Accordingly, it is their preferred embodiment to sinter their analogous sulfur-containing powder mixture under conditions that evaporate sulfur powder to obtain a dense sulfide ceramic (page 2, lines 2-9). 
It therefore would have been obvious to a person ordinarily skilled in the art before the effective filing date of the invention to substitute the use of H2S to generate a sulfur partial pressure in the sintering step in the method of Modified Kim with evaporating solid sulfur to generate a partial pressure of sulfur, as taught by Akagi, because they would have had a reasonable expectation of success of achieving a reduction of toxic risk as compared to using sulfur-containing gas.
Modified Kim therefore renders obvious the claim limitation “wherein the partial pressure of sulfur is due to evaporating solid sulfur.”

Regarding claim 4, Modified Kim meets the limitations of the method for producing a sintered component of claim 3 as set forth above. As mentioned above, Kim discloses that the method comprises placing the mixture inside a pre-dried quartz tube inside an argon glove box where it is sealed under vacuum (pg. 497, 2.1 Synthesis). Modified Kim therefore reads on the claim limitation “wherein the component is placed in a container and sealed under Argon at a pressure equal to or smaller than 100 Pa” because being sealed under vacuum would be recognized as being sealed at a pressure smaller than 100 Pa by one of ordinary skill in the art.

Response to Arguments
Applicant argues with respect to the rejection of claim 1 that Shin and Hu teach different starting materials and thus one of ordinary skill in the art would not look to the teachings of Hu to supplement the teachings of Shin with a reasonable expectation of success (pg. 6, [1]). This is not found persuasive because it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the teachings pertaining to the preparation of sintered solid electrolytes are within the same field of endeavor and are thus pertinent to the problem of sintering conditions of which Applicant is concerned.
 Additionally, the rejection set forth in this action does not rely on Hu nor Shin, so the arguments directed toward those particular references are rendered moot. Specifically, Applicant argues that Hu provides no motivation to remove the step of mixing the binder with the crushed mixture (pgs. 6-7, [2]). The rejection set forth in this action does not rely on Hu and thus the argument is rendered moot.
Applicant additionally argues that Norihiko teaches different starting materials than Shin (Kim in this rejection) and thus one of ordinary skill in the art would not supplement the teachings of Shin with Norihiko (pg. 7, [3]). This is not found to be persuasive because the teachings of Norihiko are within the same field of endeavor, sintering solid electrolyte materials, and is particularly closely related in that the solid electrolyte materials are sulfide solid electrolyte materials. It would therefore be obvious to one of ordinary skill in the art to look to Norihiko for teachings to supplement Shin (or in this case, Kim) regarding the sintering of sulfide solid electrolytes with a reasonable expectation of success.
Furthermore, Applicant argues that Norihiko and other cited references do not teach or suggest partial pressures of sulfur between 200 Pa and 0.2 MPa (pgs. 7-8, [4]). This is not found persuasive because, as set forth above in the body of the rejection, the partial pressure of sulfur in the sintering process is recognized as a result-effective variable wherein the routine optimization of the partial pressures of sulfur are considered to be obvious absent data or evidence showing criticality of the claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728